ON MOTION FOR REHEARING
PER CURIAM.
Upon consideration of arguments by counsel, we deny appellant Kennedy’s motion for rehearing, dismiss all pending appeals brought by Kennedy, and reverse the order granting a new trial on damages. We remand for entry of a final judgment in accordance with the remittitur. Because we reverse the order granting a new trial, we dismiss the appeals filed by Aesthe-tech 1 and North Shore2 without prejudice to their appealing upon entry of the final judgment.

. Aesthetech Corp. v. Kennedy, case No. 88-605.


. North Shore Medical Center, Inc. v. Kennedy, case Nos. 88-689 & 88-1072.